Citation Nr: 0929889	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-12 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for gynecological 
disability, to include cervical dysplasia and/or condyloma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1992 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in August 
2007 and in December 2008, when it was remanded to provide 
the Veteran with a VA examination.


FINDING OF FACT

The Veteran does not currently have a chronic gynecological 
disability.


CONCLUSION OF LAW

A chronic gynecological disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In multiple letters, including 
that sent in August 2007, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, the appellant was advised of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the August 2007 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
case in connection with the issuance of a June 2009 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in August 2007 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was effectively timely, as 
it was provided to the appellant prior to the most recent RO 
readjudication of this case and issuance of a statement of 
the case in June 2009.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.  The 
Veteran was provided with a VA examination to develop the 
medical evidence of record in connection with this appeal in 
February 2009; the examination report is of record (with an 
important narrative report from a participating gynecological 
specialist authored in March 2009).  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

This case features the Veteran's claim of entitlement to 
service connection for gynecological disability.  Applicable 
law provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

The service treatment records include significant evidence 
that the Veteran was diagnosed with condyloma and dysplasia 
during service.  Post-service medical records indicate that 
the Veteran had a pertinent post-service diagnosis in 1999, 
and generally normal Pap smear results since that time 
through the most current records.  However, the post-service 
medical records also show that the Veteran remained for some 
time in treatment and consultation at VA medical facilities 
in a 'dysplasia program' despite normal Pap smears, and the 
evidence shows that the Veteran remained required to have 
increased testing frequency for some time due to her prior 
diagnosis of dysplasia.  

As discussed in the prior remands of this claim, the Board 
has sought additional development to determine whether the 
Veteran's in-service diagnosis of cervical disease was a 
recurring acute pathology that essentially resolved with each 
treatment, or whether the in-service diagnosis was the onset 
of a chronic pathology which has not medically resolved 
despite becoming, perhaps, asymptomatic for a period of time.

Arrangements were made by the RO to afford the Veteran a VA 
medical examination near her home in connection with this 
claim, including with the participation of a private 
specialist to provide a competent expert opinion regarding 
the essential medical questions in this case.  The specialist 
authored a March 2009 narrative explaining his analysis and 
findings.  In this narrative, the specialist concludes that 
"although she has a history of cervical dysplasia the 
veteran does not have an ongoing diagnosis of cervical 
dysplasia.  There is no current treatment that is needed for 
her history of cervical dysplasia."  The examiner explained 
that "[c]ervical screening with a pap smear should be 
considered as part of a general well maintenance 
gynecological exam and should be performed as per current 
recommendations from the American College of Obstetrics and 
Gynecology."  The Board notes that this specialist was 
asked, and his report acknowledges, that he was "asked to 
identify current/chronic gynecologic disease/disorders found 
in this veteran."  The specialist's report finds no current 
chronic gynecologic pathology.

The Board finds that March 2009 gynecology specialist's 
narrative to be highly probative in this case as it presents 
competent professional analysis with clearly explained 
conclusions and rationale informed by direct inspection and 
interview of the Veteran including acceptance of the 
Veteran's own account of her gynecological history.  The 
Board acknowledges that this gynecology specialist comments 
upon not having copies of the older pap smear results showing 
abnormalities, but indicates review of the documentation of 
the more recent pap smear results in the claims-file; a 
computerized February 2009 VA report associated with this 
examination further confirms that the claims file was 
available for review.  The essential question in this case is 
whether the Veteran currently suffers from any chronic 
gynecological pathology; this question can be probatively 
resolved with medical expertise investigating the current 
medical status of the Veteran and is not necessarily 
dependent upon records from the past.  In any event, the 
Board also notes that the gynecological specialist 
interviewed the Veteran and accepted all details of her own 
account of her pertinent history, and expressly accepts the 
details of her past gynecological diagnoses; the Veteran's 
account during this examination appears to have been 
consistent with her prior contentions as well as consistent 
with the evidence in the claims file.

The March 2009 narrative presents a thorough and persuasive 
discussion of the specialist's analysis of this matter.  The 
specialist states that "given the veteran[']s description of 
management of the abnormal pap smear which included 
colposcopy with biopsy, cryoablation of the cervix, and close 
follow-up for 2 years before returning to annual pap smears I 
believe she did have some degree of cervical dysplasia in the 
past."  Continuing, the report notes "[b]y the veteran's 
account, all follow-up pap smears were normal and she 
returned to annual pap smears."  Thus, "[g]iven such 
management, I have concluded [] that cervical dysplasia was 
recognized, treated appropriately, and as a consequence of 
treatment resolved completely."

The specialist then moves on to acknowledge and consider that 
"[a] second abnormal pap smear occurred several years after 
the before mentioned abnormal pap smear."  Although the 
actual report of results from that pap smear were 
unavailable, the specialist noted that "[c]olposcopy was 
performed followed by cryoablation of the cervix.  Since that 
cryoablation, documentation is available from 2002-2007 of 
normal pap smears.  The veteran reports a normal pap smear in 
2008 at another clinic."  Based upon this, the specialist 
states: "In my opinion, both cases represent acute disorders 
which were recognized, treated, and resolved.  Although she 
has a history of cervical dysplasia the veteran does not have 
an ongoing diagnosis of cervical dysplasia."

This March 2009 report associated with the VA gynecology 
examination of the Veteran is highly probative in this case, 
and weighs significantly against the claim for service 
connection to the extent that it shows that the Veteran does 
not currently suffer from a chronic gynecological diagnosis.

The Board has reviewed the entirety of the evidence of record 
and finds no recent medical evidence showing a diagnosed 
chronic gynecological disability, nor any evidence otherwise 
probatively contradicting the findings discussed above.  The 
original August 2007 Board remand contains a thorough 
discussion of the evidence from service and following service 
containing potentially pertinent findings related to the 
Veteran's gynecological health.  The Board incorporates that 
summary of evidence in this decision by reference, and there 
is no need to repeat that discussion at this time in light of 
the finding that the Veteran does not currently suffer from 
any chronic gynecological disability.  The probative 
examination report discussed above contains the critical 
finding of no current chronic gynecological disability, and 
this is authored with full consideration of the Veteran's 
medical history.  No medical evidence in this case shows that 
a competent medical professional has documented a clear 
diagnosis of a chronic gynecological disability to contradict 
the finding that the Veteran currently has no chronic 
gynecological disability.  The finding of no current chronic 
disability, being probative and adequate in this case, is 
decisive without further analysis into the Veteran's medical 
history being necessary.

Service connection cannot be granted for a gynecological 
disability in this case as the preponderance of the evidence 
shows that the Veteran does not currently suffer from any 
chronic gynecological disability.  The Board acknowledges 
that the Veteran herself, in advancing this issue on appeal, 
asserts that she suffers from a chronic gynecological 
disability.  As a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the clinical diagnosis of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, the Board has considered the Veteran's 
testimony, and VA has obtained a medical opinion which 
contemplates and explains the Veteran's history of 
gynecological symptoms as instances of acute disease rather 
than chronic disability.  The most probative evidence 
regarding the decisive question of medical diagnosis in this 
case shows that the Veteran has no current gynecological 
disability.  Thus, the preponderance of the probative 
evidence weighs against the claim of entitlement to service 
connection for gynecological disability.

It is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The March 2009 gynecology specialist's report clearly 
concludes that the Veteran does not currently have any 
gynecological disability.  The Veteran has not submitted any 
evidence presenting any recent competent medical diagnosis of 
gynecological disability to probatively contradict this 
conclusion.  Without a current medical diagnosis of chronic 
gynecological disability, there can be no grant of service 
connection in this case.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for gynecological disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


